Title: From James Madison to Nathan Sanford, 23 October 1806
From: Madison, James
To: Sanford, Nathan



Sir.
Department of State, October 23. 1806.

The Envoy of Great Britain has represented that John Thomas a British subject is under prosecution at New York for a murder charged upon under circumstances, which the Envoy supposes, exclude it from the cognizance of the United States.  I therefore request you to be pleased to inform me, whether it clearly appears that the act was committed on the high seas, on board a British Vessel, and whether the accuser & accused were British subjects, and that you will furnish such other statements as may explain how far the intervention of the Executive may be proper or necessary.  I am &c.

James Madison

